Citation Nr: 1536161	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastrointestinal disability, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to February 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in February 2015.  A transcript of the hearing is of record. 

When the case was before the Board in March 2015, it was decided in part and remanded in part.

The record before the Board consists of an electronic records within the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

A chronic gastrointestinal disorder was not present until more than one year following the Veteran's discharge from service, and her current gastrointestinal disability is not related to her active service and was not caused or permanently worsened by her service-connected PTSD.







CONCLUSION OF LAW

Gastrointestinal disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in October 2008, prior to the initial adjudication of the claim.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of her claim.  All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records (including VA and private) has been completed.  The Veteran reported remote private treatment related to the claimed disability and was provided the opportunity to authorize VA to attempt to obtain any such relevant records.  The Veteran, however, did not provide such authorization, so the matter is being decided based upon the evidence of record.  The Veteran was afforded a VA examination in May 2015 to determine the nature and etiology of her claimed gastrointestinal disability.  In addition to examining the Veteran, the examiner reviewed her pertinent history.  The examiner provided the requested opinions and properly supported the provided opinions.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.  

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests peptic ulcer disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that she has a gastrointestinal disorder as a result of her service-connected PTSD, to include due to the ingestion of bleach during a suicide attempt in service.  The clinical records and VA examination during the pendency of this claim do confirm the existence of gastroesophageal reflux disease (GERD) status post remote gastroesophageal ulcer surgery, as well as a history of intermittent small bowel overgrowth, which is not currently active.  Because the records confirm the existence of these gastrointestinal disorders, the question in this case is not whether the claimed disability exists; rather, this is a matter of whether the current gastrointestinal disorder was caused or aggravated by the already service-connected PTSD, or is causally connected to the Veteran's active military service.  The Veteran has asserted that her gastrointestinal disorder is due to her service-connected psychiatric disorder; however, the Board has also reviewed the entirety of the record, to include her service treatment records, to determine whether any currently existing disorder is directly causally connected to her active service.  

In January 1953, shortly prior to her separation from service, the Veteran was seen in the emergency room following an overdose of phenobarbital.  The Veteran also reported during the pendency of this claim that she ingested a combination of cola and bleach at that time, although there is no notation of such in the service treatment records.  She was transferred to the U.S. Naval Hospital in Philadelphia, Pennsylvania, for psychological evaluation.  It was determined shortly thereafter that she would be discharged from active service.  A February 1953 note shows that her physical and neurological state were within normal limits.  The only abnormality at this time was characterized as emotional instability reaction.

Following service, the earliest treatment of record for abdominal complaints is dated in May 2001, nearly fifty years following her 1953 separation from service.  She did, however, report a history of an earlier 1964 ulcer surgery, although the record does not include medical documentation of such.  The 2001 clinical note does not include any mention of a prior ingestion of cola and bleach.  Upper GI series at that time revealed considerable esophageal dysmotility with tertiary contractures and some spasm.  She began a series of medications at that time to manage her symptoms.  A November 2001 clinical note includes notation of an element of bacterial overgrowth.  She was also placed on Ativan at that time to manage anxiety, but the record does not show any correlation between the anxiety and gastrointestinal complaints.  2004 and 2006 records show ongoing treatment with medication for dyspepsia.  Fluctuations in her symptoms are noted as due to whether or not she was taking her medication.  There is no indication of any relationship between her psychiatric symptoms and her gastrointestinal symptoms in these records.  2007 and 2008 records show her symptoms to be well controlled with medication, although 2008 records do show the existence of bacterial overgrowth at the time the Veteran was on antibiotics.

The Veteran initiated primary care at the St. Petersburg VA facility in 2008.  At this time, she reported a history of a 1963 surgery with report of gastrointestinal complaints and an inability to gain weight ever since.  Ongoing treatment records are similar in the report of symptoms, to include ongoing notation of minimal symptoms when taking medication.

At the time of her 2015 hearing before the Board, the Veteran suggested that she had a stomach resectioning in 1957.  This is the first mention of any such surgery in 1957.  The record before the Board does not include any evidence of this surgery.

In May 2015, the Veteran underwent VA examination.  The examiner accurately reported the Veteran's medical history, as was variously reported by the Veteran over the years, as well as the history documented within the clinical record.  The examiner confirmed that the present symptoms included infrequence episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  Physical examination revealed a non-distended, soft, nontender abdomen with normoactive bowel sounds.  The examiner confirmed the diagnosis as gastritis/GERD status post remote gastroesophageal ulcer surgery, per Veteran; and history of intermittent small bowel overgrowth.  The examiner opined that the Veteran's gastritis/GERD is less likely as not caused or permanently worsened by her service-connected PTSD.  The examiner provided a summary of various items of medical literature and explained that the medical literature does not support a cause and effect relationship between PTSD and gastroesophageal ulcer or gastritis/GERD.  The examiner also noted that there is simply no evidence that either condition was worsened by the Veteran's PTSD.  The examiner acknowledged the distress associated with PTSD, but found that no causal connection exists between these symptoms and the Veteran's gastrointestinal disorder.  The examiner also found that the gastrointestinal disorder is less likely as not due to any event of active service, to include the reported ingestions during the suicide attempt in service.  The examiner acknowledged the confirmed ingestion of phenobarbital, but noted that the records do not show any ingestion of bleach, or any evidence of the presence of typical acute effects of such ingestion or of chlorine gas exposure, as various January and February 1953 examinations noted the Veteran to be physically within normal limits.  The examiner explained that the Veteran would have experienced transient sedation had she ingested bleach, and there is no evidence of any such symptom.  Further, the examiner explained that the medical literature available does not support phenobarbital ingestion as a cause for GI tract damage or long-term GI consequences, or support the ingestion of bleach as a cause for acute or delayed esophageal/GI damage.  Further, the examiner noted that the Veteran's small bowel overgrowth is less likely as not caused or permanently worsened by her PTSD, or caused by any event of active service.  The examiner noted that the medical literature does not support a cause and effect relationship between PTSD and intermittent small bowel overgrowth and the examiner's clinical experience does not reveal any such relationship.  There is also no indication in the medical literature of a relationship between the ingestion of bleach and small bowel overgrowth.  The examiner also noted that the Veteran's small bowel overgrowth onset at the approximate age of 66, and that the medical literature confirms that older age is associated with small bowel overgrowth.

The Board recognizes that the Veteran might sincerely believe that her gastrointestinal disability is related to her PTSD, or was caused by her ingestion of pills and bleach in service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on her symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to report on her in-service experiences and her present symptoms, whether these experiences resulted in the gastrointestinal disorders she now has is a matter that requires medical expertise to determine.  The Veteran does not have the medical expertise required to determine whether her gastrointestinal disability was incurred in service or caused or worsened by her service-connected PTSD.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As the Board finds that the Veteran is not competent to render a medical opinion on the onset and etiology of her current gastrointestinal disability, and the VA opinion is the only medical opinion of record based upon a review of the complete record, such medical opinion is of greater probative value than the Veteran's lay contentions. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the Board has determined that the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


ORDER

Service connection for gastrointestinal disability, to include as secondary to service-connected PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


